Citation Nr: 0030563	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  94-49 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for revocation of the forfeiture of the 
appellant's rights to Department of Veterans Affairs (VA) 
benefits under the provisions of 38 U.S.C.A. § 6103 (West 
1991).


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The veteran served on active duty from December 1941 until 
his death in September 1942.  The appellant is the veteran's 
widow.  

In an April 1977 decision, the Board of Veterans' Appeals 
(the Board) determined that the evidence of record 
established beyond a reasonable doubt that the appellant had 
knowingly submitted to the VA materially false evidence in 
support of her claim for death benefits as the unremarried 
widow of the veteran, to which benefits she had no legal 
entitlement, thus violating the provisions of 38 U.S.C.A. 
§ 3503(a) [the predecessor statute to the current 38 U.S.C.A. 
§ 6103(a)].  The Board found that the appellant had 
misrepresented her true marital status and that accordingly, 
she forfeited all accrued future gratuitous VA benefits under 
the provisions of 38 U.S.C.A. §  3503(a).

In August 1993, the appellant filed to reopen her claim and 
submitted additional evidence.  In correspondence dated in 
August 1994, the Regional Office (RO) notified the appellant 
that she must submit new and material evidence in order for 
the claim to be reopened and readjudicated.  The appellant 
filed a Notice of Disagreement with the RO's decision not to 
reopen the claim and perfected her appeal in a timely manner.

The case came before the Board in March 1997, at which time 
the Board determined that new and material evidence had not 
been submitted to reopen a claim of revocation of forfeiture 
of entitlement to benefits under the provisions of 
38 U.S.C.A. § 6103.  The appellant appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  In a April 2000 memorandum decision, the 
Court vacated the March 1997 Board decision and remanded the 
matter for readjudication.  Judgment was entered in May 2000.  
The specifics of the Court's decision will be discussed 
below.

In correspondence from the Board to the appellant dated on 
July 6, 2000, the appellant was advised that pursuant to the 
Court's order she could present additional argument and 
evidence in support of the appeal and was advised that this 
should be submitted within 90 days of the date of the 
correspondence.  There was no additional argument or evidence 
submitted.  


FINDINGS OF FACT

1.  By Board decision of April 1977 it was determined that 
the appellant, under the provisions of 38 U.S.C.A. § 3503 
[now 38 U.S.C.A. § 6103], had forfeited all future rights, 
claims, and benefits to which she might otherwise be entitled 
under laws administered by the VA. 

2.  Additional evidence submitted since the April 1977 
forfeiture decision does not bear directly and substantially 
on the specific matter under consideration, is cumulative and 
redundant and is not, by itself or in combination with other 
evidence, so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The evidence received since the Board's April 1977 
decision relative to the forfeiture of VA benefits under the 
provisions of 38 U.S.C. 3503(a), [(now 38 U.S.C.A. 6103(a)] 
is not new and material.  38 U.S.C.A. 5108 (West 1991); 
38 C.F.R. 3.156(a) (1999).

2.  The April 1977 Board decision forfeiting all the 
appellant's rights, claims and benefits under all laws 
administered by VA is final and the claim is not reopened.  
38 U.S.C.A. 7104 (West 1991); 38 C.F.R. 20.1100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the evidence submitted since the 
Board's April 1977 determination is new and material, 
warranting reopening of the claim, and that the forfeiture 
previously invoked against her should be withdrawn and death 
benefits granted.

Preliminary Matters

In the Court's April 2000 memorandum, the Court indicated 
that in its March 1997 decision in which it determined that 
the appellant had not submitted new and material evidence 
since the final April 1977 Board decision, the Board applied 
the criteria for reopening disallowed claims which had been 
enunciated under the case of Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  The Court observed that the criteria set forth 
in Colvin were subsequently overruled by U.S. Court of 
Appeals for the Federal Circuit in Hodge v. West, 155 F. 3d 
1356 (1998).  The Court further  pointed out, however, that 
the standard used to determine whether new and material 
evidence had been submitted to reopen a forfeiture decision 
may differ from the Hodge standard, citing the even more 
recent case of Trilles v. West, 13 Vet. App. 314, 327 (2000).  
Under Trilles, it was determined that in deciding cases 
involving revocation of forfeitures, it would be a preferable 
procedure for the Secretary and the Board to first have an 
opportunity to address what constitutes new and material 
evidence under 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a) 
for purposes of reopening prior forfeiture decisions.  
Accordingly, the Board's March 1997 decision was vacated and 
the claim now returns to the Board for readjudication. 

Pertinent Law and Regulations

Forfeiture

The law and regulations regarding forfeiture provide that 
whoever knowingly makes or causes to be made or conspires, 
combines, aids, or assists in, agrees to, arranges for, or in 
any way procures the making or presentation of a false or 
fraudulent affidavit, declaration, certificate, statement, 
voucher, or paper, concerning any claim for benefits under 
any of the laws administered by VA shall forfeit all rights, 
claims, and benefits under all laws administered by VA.  
38 U.S.C.A. § 6103(a) (West 1991); compare 38 U.S.C. § 
3503(a) (1977).

Finality/new and material evidence

As noted above, the appellant's request that the forfeiture 
of her VA benefits be removed was denied by the Board in an 
April 1977 decision.  The Board's April 1977 decision is 
final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

Because the appellant's claim had been previously denied, it 
can only be reopened by the presentation of new and material 
evidence.  38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156(a).  See 
Trilles v. West, 13 Vet. App. 314 (2000) [holding that a 
claimant who has been the subject of a final decision 
declaring forfeiture of eligibility for VA benefits may have 
the final decision reopened upon the proffer of new and 
material evidence].

VA is required to review for its newness and materiality only 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present appeal, the last final disallowance of the claim is 
the Board's April 1977 decision, and the Board will therefore 
review all evidence of record obtained since that time.

Additional pertinent law will be discussed where appropriate 
below, in particular the application of Trilles and Hodge to 
the facts presented in this case.

Factual Background

The factual background of this case was thoroughly discussed 
in the Board's March 1997 decision and also in the Court's 
April 2000 Memorandum Decision.  The salient facts will be 
reiterated immediately below.

Evidence of record at the time of the Board's April 1977 
decision

In July 1948, the appellant filed an application for VA death 
benefits, indicating therein that her deceased spouse, the 
veteran, had served on active duty from November 1941 until 
his death in June 1942, and stating that she had not 
remarried.  In correspondence dated in July 1952, the RO 
notified the appellant that she had been awarded death 
pension benefits.  The Board notes that the appellant was 
also receiving National Service Life Insurance benefits.

In correspondence dated in January 1960. the veteran's mother 
indicated that following the veteran's death, the appellant 
had lived in a marital relationship with other men.  
Following the submission of such evidence, a memo of record 
dated in March 1960 reflected that a field examination was to 
be conducted to ascertain whether or not the appellant 
remarried or lived in a martial relationship following the 
veteran's death.  It was also noted that payment of death 
benefits was suspended, pending the findings of a field 
examination.  

The field examiner's report dated in May 1960 is of record.  
During the course of the field examination, depositions from 
several sources including the appellant and the veteran's 
mother were taken.  The findings reflected that from 1946 
until 1953 or 1954, the appellant and "JN" lived together 
in a husband and wife relationship and that 3 children were 
born to them.  The report also revealed that about a year 
after the appellant and "JN" separated, she and "MP" lived 
together as husband and wife and 3 children were born to 
them.  The appellant and "MP" separated in April 1960.  In 
an opinion from the VA General Counsel rendered in June 1960, 
it was found that the appellant was no longer entitled to 
recognition as the unremarried spouse of the veteran for 
death benefit purposes.  

In June 1960, the appellant was notified of the decision to 
stop payment of death benefits and gratuitous National 
Service Life Insurance benefits, as she was no longer 
recognized as the unremarried widow of the veteran.  She 
appealed that RO determination.  By Board decision of March 
1961, the discontinuance of payment of VA death benefits and 
gratuitous life insurance benefits was affirmed.  

In April 1971, the appellant requested restoration of her 
suspended VA death benefits.  A field examination request 
dated in December 1971 is of record.  Therein it was noted 
that because of a history of false testimony in the past, it 
was necessary to verify whether the marital relationship 
between the appellant and "MP" had been terminated, and to 
ascertain her marital status as of January 1, 1971.  

In an administrative decision rendered in April 1975, the RO 
noted that the evidence collected during the course of a 
field examination conducted in 1974 indicated that the 
appellant and "MP" lived together in a husband and wife 
relationship from 1960 forward, as well as before and after 
May 1971, contrary to the information provided by the 
appellant in a deposition taken in November 1974, at which 
time the appellant had indicated that her relationship with 
"MP" terminated in 1960.  The RO concluded that the 
appellant knowingly and intentionally furnished false and 
fraudulent evidence with the intention to secure VA benefits.  
It was recommended that the appellant's statements be 
considered material and false, and that the matter of 
forfeiture be considered.  

In correspondence dated in April 1975, the appellant was 
advised that VA death benefits were discontinued from 
February 1960, and that her case was being referred to the 
Director of the Compensation and Pension Service for 
consideration of the question of forfeiture of her rights to 
benefits under 38 U.S.C.A. § 3503.  The Director of the 
Compensation and Pension Service rendered a decision and the 
appellant was notified in August 1976 that the evidence 
established beyond a reasonable doubt that she knowingly and 
intentionally furnished to the VA materially false and 
fraudulent statements and evidence in support of her claim 
for death benefits, claiming herself to be an unmarried 
widow.  In the decision it was noted that records and 
evidence revealed that she was living in a husband and wife 
relationship with "MP," although not ceremonially married, 
before and after January 1971, and had continued to live with 
him at least until November 1974, at which time she gave her 
deposition.  It was therefore determined that the appellant 
forfeited all rights, claims, and benefits to which she might 
otherwise be entitled under VA laws.  That determination was 
appealed.

In April 1977, the Board considered the issue of the 
propriety of forfeiture invoked against the appellant under 
38 U.S.C.A. § 3503.  The Board concluded that the appellant 
had beyond a reasonable doubt knowingly submitted false 
evidence in the pursuit of VA death benefits, and that she 
accordingly forfeited all accrued future gratuitous VA 
benefits.  

Evidence submitted after the Board's April 1977 decision

The appellant filed to reopen her claim in August 1993.  At 
that time she submitted additional evidence in support of the 
claim.  

The appellant submitted an affidavit of her daughter, 
received by the RO in 1994, in which the daughter attested 
that the appellant had been separated from "MP" since 1967.  
Also submitted was a joint affidavit signed by neighbors of 
the appellant, attesting that the appellant did not live in 
Subic, Zambales from 1968 to 1984.  

A memo for the file dated in August 1994 is also of record.  
The RO concluded therein that the affidavits submitted, while 
new, were not considered material as to the issue of 
forfeiture, and that therefore the claim could not be 
reopened.  The appellant was formally notified that the 
evidence submitted was not considered new and material, and 
that the claim was not reopened, in correspondence from the 
RO dated in August 1994. 

In her informal brief presented to the Court in March 1998, 
the appellant stated that the parties who had presented 
evidence against her [in conjunction with the revocation of 
benefits] seemed to be ill-motivated and she was unaware of 
their real interests.  

Analysis

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C. § 7104(d)(1).  A 
remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has 
been undertaken with that obligation in mind.

The Board further notes in passing that the Court's April 
2000 Memorandum Decision identified no specific defects in 
the Board's March 1997 decision. The only basis for remand 
stated was the Board's application of the later-invalidated 
Colvin standard in light of Hodge and Trilles, both of which 
were decided long after the Board's 1997 decision.

Preliminary matter - Trilles/Hodge

The Board's analysis will accordingly begin with the recent 
case of Trilles v. West, 13 Vet. App. 314 (2000).  The fact 
situation in Trilles is similar to the one presented here.  
As in this case, the widow-appellant's VA benefits were 
eventually discontinued when it was determined that she had 
subsequently lived in a marital relationship following the 
death of the veteran.  Her appeal to the Board was denied.  
She subsequently submitted additional evidence; in November 
1996, the Board determined that new and material evidence had 
not been submitted.

In essence, the Court's decision in Trilles resulted in a 
remand of the Board's November 1996 decision for 
readjudication.  On remand, the Board was to "address in the 
first instance what evidence is required . . . to reopen the 
VA-benefits-eligibility forfeiture imposed upon her by 
evidence found to show beyond a reasonable doubt that she had 
committed fraud in seeking such benefits."  Trilles, 13 Vet. 
App. at 327.

As noted above, the Court in its precedential decision in 
Trilles, as well as in its April 2000 Memorandum Decision in 
this case, indicated that the Secretary of VA would have the 
initial opportunity to address what constitutes new and 
material evidence in forfeiture cases.  To the Board's 
knowledge, there has been no guidance from the Secretary of 
VA with respect to this particular matter.  

After having given due consideration to the question of what 
constitutes new and material evidence in forfeiture cases, 
the Board believes that the definition of "new and material 
evidence" found in 38 C.F.R. § 3.156(a) is the most 
appropriate.  In particular, notwithstanding the Court's 
indication in Trilles that Hodge may not apply to forfeiture 
cases, the Court did not specifically indicate that Hodge did 
not apply.  Hodge made it quite clear that the United States 
Court of Appeals for the Federal Circuit believed that 
38 C.F.R. § 3.156, rather than the Court's decision in 
Colvin,  was the appropriate standard for determining what 
constitutes new and material evidence.  Specifically, the 
Hodge decision held that VA's promulgated standard for the 
reopening of claims under 38 C.F.R. § 3.156(a) was to be 
applied. The Hodge court observed that the critical inquiry 
in this regard was that once found to be "new," evidence was 
to be examined in order to determined whether, "by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  Hodge, 155 F.3d at 1359.  
The then operative requirement that newly proffered evidence 
be "reasonably likely to change the outcome" of a prior 
decision enunciated in the decision of Colvin v. Derwinski, 1 
Vet. App. 171 (1991), was invalidated as it was more 
stringent than that enunciated by VA in 38 C.F.R.§ 3.156(a).  

Under 38 C.F.R. § 3.156, by "new and material evidence" is 
meant that which was not previously submitted to agency 
decisionmakers which bears directly and substantially on the 
specific matter under consideration, which is neither 
cumulative nor redundant and which is, by itself or in 
combination with other evidence, so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (1999).
   
Thus, under applicable law, VA must reopen a previously and 
finally disallowed claim when "new and material evidence" is 
presented or secured with regard to that claim.  See 
38 C.F.R. § 3.156; see also Stanton v. Brown, 5 Vet. App. 
563, 566-567 (1993).  If new and material evidence, as that 
term is defined in 38 C.F.R. § 3.156(a), has been received 
with respect to a claim that has become final, then the claim 
is reopened and decided on a de novo basis.  38 U.S.C.A. § 
5108.

In Hodge, the previously existing requirement that a 
presumption of credibility be accorded to the new evidence 
was left intact.  The law therefore provides that evidence 
proffered by the appellant to reopen the claim is presumed 
credible for the limited purpose of ascertaining its 
materiality, but it must be of such significant import that 
it must be considered in order to fairly decide the merits of 
the appellant's claim.  See Spalding v. Brown, 10 Vet. App. 
6, 10 (1997); Justus v. Principi, 3 Vet. App. 510, 512 
(1992).

Bernard considerations

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether she has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

In this case, in an August 1994 RO decision, as well as in 
Statement of the Case issued in October 1994, the appellant 
was informed of the requirement to submit new and material 
evidence to reopen her claim.  In particular, the appellant 
was advised of the provisions of 38 C.F.R. § 3.156.  In this 
respect, the RO's advisements to the appellant regarding the 
relevant law to be applied were correct and proper, even in 
light of the subsequent court decisions.  Moreover, the 
appellant has been accorded ample opportunity to present 
evidence and argument as to the matter of whether new and 
material evidence has been presented.  Accordingly, the Board 
does not believe that deciding this case would result in any 
prejudice to the appellant; thus,  a remand for further 
proceedings is not warranted and would only add further 
needless delay to a case which is now over seven years old. 

Discussion

The Board is under the statutory obligation to conduct a de 
novo review of the new and material evidence issue.  See 
Barnett v. Brown, 8 Vet. App. 1, 4 (1995); see also Fletcher 
v. Derwinski, supra.  Having done so, and for the reasons and 
bases which will be explained in detail below, the Board 
finds that new and material evidence has not been submitted 
to warrant the reopening of the appellant's claim. 

The record at the time of the Board's March 1977 decision may 
be summarized as follows.  Essentially, the evidence reflects 
that death benefits were paid to the appellant from 1952 to 
1960, at which time these benefits were terminated because 
the evidence reflected the appellant had lived in a husband 
wife relationship with two other men, "JN" and "MP" during 
that time.  In 1971, the appellant requested reinstatement of 
death benefits.  Evidence collected during a field 
examination conducted in 1974 revealed that the appellant and 
"MP" had lived together in a husband and wife relationship 
from 1960 forward, as well as before and after May 1971, 
contrary to the information provided by the appellant in a 
deposition taken in November 1974, at which time the 
appellant had indicated that her relationship with "MP" 
terminated in 1960.  

The evidence which has been submitted for the record since 
the Board's 1977 decision consists of the appellant's 
statements to the effect that she has ceased living with MP 
at the time of her claim; an affidavit of the appellant's 
daughter, in which the daughter attested that the appellant 
had been separated from "MP" since 1967; and a joint 
affidavit signed by neighbors of the appellant, attesting 
that the appellant did not live in Subic, Zambales from 1968 
to 1984.  Also submitted was the appellant's argument to the 
effect that the parties who had presented evidence against 
her seemed to be ill-motivated.

Prior to its consideration of evidence submitted to reopen 
the claim, the Board observes that the appellant is 
apparently under the misapprehension that separation from 
"MP" constitutes a removal of the impediment to obtaining 
VA benefits.  It appears that based on that misapprehension, 
the appellant has contended that she and "MP" terminated 
their relationship prior to 1971.  However, the Board 
observes that the April 1977 decision was not predicated upon 
a finding that the appellant had established a marital 
relationship with "MP."  Instead, the appellant's VA 
benefits were forfeited because she had lied about the 
establishment of that relationship.  In other words, the 
issue before the Board in March 1977 was not the 
relationship, but the lie.

The statute under which forfeiture had been declared, 38 
U.S.C. § 3503(a), and its successor provision, 38 U.S.C.A. § 
6103(a) clearly mandate that focus must be had upon whether 
there existed evidence at the time of the forfeiture action 
that would lead the fact-finder to conclude beyond a 
reasonable doubt that the person or persons involved 
knowingly presented false information in the context of 
seeking VA benefits.  In other words, the question is not 
whether the evidence indicates that the circumstances 
surrounding the alleged fraud have been eliminated and the 
fraud no longer continues, which appears to be the thrust of 
the appellant's arguments, but rather whether evidence has 
been presented which indicates that the fraud did not occur.

As was observed by the Court in Trilles, forfeiture action is 
in the nature of an adversarial proceeding not unlike the 
procedure for the reopening of verdicts in criminal practice, 
and  new trials are obtained when there is obtained new 
evidence that would have a reasonable probability of 
producing a different result at trial.  See Trilles, 13 Vet. 
App. at 326.  The majority decision in Trilles did not 
delineate what kinds of new and material evidence would be 
required in order to reopen cases such as this one but 
instead left this to the Secretary of VA and to the Board.  
See Trilles, 13 Vet. App. at 327.  However, the Board is not 
entirely devoid of guidance from the Court in this respect.  
In a dissenting opinion, Chief Judge Nebeker specifically 
stated: "I ask what else could it be but evidence tending to 
negate the established fraud."  13 Vet. App. at 340.  The 
Board finds that this constitutes a sensible and correct new 
and material evidence standard in this case and will apply it 
below.  In so doing, the Board is not purporting to speak for 
the Secretary of VA on this subject.  Indeed, it cannot do 
so.  See 38 C.F.R. § 20.1303 (1999).  However, as noted 
above, the Secretary has not spoken on this matter, so the 
Board must, albeit only with respect to this case. 

With respect to the matter of whether new and material 
evidence has been presented, both the affidavit the 
appellant's daughter and the joint affidavit signed by 
neighbors of the appellant are new, but are not material to 
the matter at hand.  In both cases, this evidence purports to 
pertain to the matter of when the appellant terminated her 
relationship with "MP."  As indicated above, the fact that 
the fraud was subsequently eliminated is of no moment.  The 
affidavits presented by the appellant present no evidence 
relative to altering the Board's April 1977 decision that the 
appellant lied about her then relationship to "MP".  This 
evidence, which must be presumed to be true, is therefore not 
material because it does not tend to negate the established 
fraud.  See 38 C.F.R. § 3.156.

The Board has also considered the appellant's contention to 
the effect that persons who provided statements against her 
interest resulting in the revocation of benefits and the 
Board's 1977 forfeiture decision were "ill-motivated".  
Whatever motives may have attended the witnesses who made 
statements substantiating the relationship between the 
appellant and "MP," their motives are wholly irrelevant.  
There has been no information obtained suggesting that the 
witnesses' accounts leading to the appellant's forfeiture of 
VA benefits were false, exaggerated or otherwise suspect.  
More to the point, no evidence has been presented by and on 
behalf of the appellant which would lead to the conclusion 
that fraud had not been committed by her.  Put another way, 
the additional evidence in no way tends to contradict the 
Board's April 1977 conclusion that the appellant knowingly 
submitted false evidence in her claim for restoration of 
death benefits and that her right to VA benefits was 
accordingly forfeited under 38 U.S.C.A. § 3503.

In short, there has been presented no credible evidence 
"tending to negate the established fraud."  Trilles, 13 Vet. 
App. at 340 [Nebeker, C.J., dissenting].  In the absence of 
such new and material evidence, the appellant's claim is not 
reopened. Any and all benefits sought on appeal continue to 
be denied.


ORDER

New and material evidence not having been presented, the 
claim is not reopened.
The appeal is denied.



		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals


